Case 18-20265      Doc 11     Filed 11/02/18     Entered 11/02/18 09:08:33        Main Document
                                               Pg 1 of 1

                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                         NORTHERN DIVISION
 IN RE:                           ) Case No: 18-20265-705 Chapter 13
                                  )
 KITTY ANN STRUNK                 )
                                  )
                                  )
                Debtor            )
                                  )

                 TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
 Objection To Claim dated October 24, 2018, to claim 2 filed on behalf of HOME POINT
 FINANCIAL CORP.
 Dated: November 02, 2018                             /s/ Diana S. Daugherty, Chapter 13 Trustee
 WDOCLM--SJC
                                                      Diana S. Daugherty, Chapter 13 Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 November 02, 2018, with the United States Bankruptcy Court, and has been served on the parties
 in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
 Notice List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on November 02, 2018.

     KITTY ANN STRUNK                                 HOME POINT FINANCIAL CORP
     13307 LEMGRIF                                    PO BOX 790309
     HANNIBAL, MO 63401                               ST LOUIS, MO 63179


     SOTTILE & BARILE LLC                             HOME POINT FINANCIAL CORP
     394 WARDS CORNER RD                              11511 LUNA RD
     STE 180                                          STE 300
     LOVELAND, OH 45140                               FARMERS BRANCH, TX 75234

                                                      /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                      Diana S. Daugherty, Chapter 13 Trustee
